Case: 2:20-cv-03431-ALM-KAJ Doc #: 43 Filed: 03/10/21 Page: 1 of 3 PAGEID #: 3855




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 TAMARA K. ALSAADA, et al.,
                                                     Case No. 2:20-cv-3431
                        Plaintiffs,
                                                     Chief Judge Algenon L. Marbley
        v.
                                                     Magistrate Kimberly A. Jolson
 CITY OF COLUMBUS, et al.,
                                                          STIPULATED VOLUNTARY
                                                         DISMISSAL OF DEFENDANT
                        Defendants.
                                                         FRANKLIN LUCCI WITHOUT
                                                                PREJUDICE


       Please take notice that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

Plaintiffs voluntarily dismiss any claims brought against Defendant Franklin Lucci without

prejudice. The parties have stipulated to Plaintiffs’ voluntary dismissal of Lucci.

                                                   Respectfully submitted,

 /s/ Westley M. Phillips                           /s/ John S. Marshall
 Westley M. Phillips (0077728) – Lead              John S. Marshall (0015160)
 Alana V. Tanoury (0092265)                        (jmarshall@marshallforman.com)
 Janet R. Hill Arbogast (0061955)                  Edward R. Forman (0076651)
 Stephen J. Steinberg (0067506)                    (eforman@marshallforman.com)
 Andria C. Noble (0086365)                         Madeline J. Rettig (0098816)
 Michael R. Halloran (0086368)                     (mrettig@marshallforman.com)
 City of Columbus, Department of Law               Helen M. Robinson (0097070)
 77 North Front Street, Columbus, Ohio 43215       (hrobinson@marshallforman.com)
 (614) 645-7385 / (614) 645-6949 (fax)             Samuel M. Schlein (0092194)
 avtanoury@columbus.gov                            (sschlein@marshallforman.com)
 wmphillips@columbus.gov                           MARSHALL & FORMAN LLC
 jrhillarbogast@columbus.gov                       250 Civic Center Dr., Suite 480
 sjsteinberg@columbus.gov                          Columbus, Ohio 43215-5296
 acnoble@columbus.gov                              (614) 463-9790
 mrhalloran@columbus.gov                           Fax (614) 463-9780

 Attorneys for Defendants
                                                   Frederick M. Gittes (0031444)
                                                   fgittes@gitteslaw.com
                                                   Jeffrey P. Vardaro (0081819)
                                                   jvardaro@gitteslaw.com
Case: 2:20-cv-03431-ALM-KAJ Doc #: 43 Filed: 03/10/21 Page: 2 of 3 PAGEID #: 3856




                                            The Gittes Law Group
                                            723 Oak St.
                                            Columbus, OH 43205
                                            Phone: (614) 222-4735
                                            Fax: (614) 221-9655

                                            OF COUNSEL:
                                            Louis A. Jacobs (002101)
                                            (LAJOhio@aol.com)
                                            177 19th St., Apt. 9C
                                            Oakland, CA 94612
                                            (614) 203-1255
                                            Fax (614) 463-9780

                                            Sean L. Walton (0088401)
                                            Chanda L. Brown (0081076)
                                            Walton + Brown, LLP
                                            395 E. Broad Street, Suite 200
                                            Columbus, Ohio 43215
                                            T: (614) 636-3476
                                            F: (614) 636-3453
                                            swalton@waltonbrownlaw.com
                                            cbrown@waltonbrownlaw.com

                                            James D. McNamara (0002461)
                                            88 E. Broad Street, Suite 1350
                                            Columbus, OH 43215
                                            (614) 464-2770
                                            psilbach@yahoo.com

                                            Attorneys for Plaintiffs




                                        2
Case: 2:20-cv-03431-ALM-KAJ Doc #: 43 Filed: 03/10/21 Page: 3 of 3 PAGEID #: 3857




                                CERTIFICATE OF SERVICE

       I hereby certify that, on March 10, 2021 I electronically filed the foregoing with the Clerk

of this Court by using the Court’s CM/ECF System. Copies will be served upon counsel of record

by, and may be obtained through, the Court’s CM/ECF System.

                                             /s/ John S. Marshall
                                             John S. Marshall (0015160)




                                                3
